Title: From John Adams to Oliver Wolcott, Jr., 27 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy September 27. 1800

I have carefully read all the Applications and Recommendations for the Office of Collector of Norfolk: and altho the List of Candidates is numerous and their Pretensions respectable, I think I discern Sufficient reasons in the papers to concur with you in opinion that Col William Davis ought to be appointed and pray you to send him a Commission Accordingly. His Letters have a strong Character of sense & Worth and General Marshalls & Mr Lees opinions in corroboration of yours have their Weight. Major James Gibbons Merits are indeed very great: but I think his qualifications cannot be equal.
I am Sir with great regard &c,

J. Adams
I return you all the Papers.